EXHIBIT 10.1
 
ORBITZ WORLDWIDE, INC.
2007 EQUITY AND INCENTIVE PLAN
(As amended and restated, effective June 2, 2010)
 

1.   Purpose; Types of Awards; Construction.

 
The purposes of the Orbitz Worldwide, Inc. 2007 Equity and Incentive Plan (the
“Plan”) are to afford an incentive to non-employee directors, selected officers
and other employees, advisors and consultants of Orbitz Worldwide, Inc. (the
“Company”), or any Parent or Subsidiary of the Company that now exists or
hereafter is organized or acquired, to continue as non-employee directors,
officers, employees, advisors or consultants, as the case may be, to increase
their efforts on behalf of the Company and its Subsidiaries and to promote the
success of the Company’s business. The Plan provides for the grant of Options
(including “incentive stock options” and “nonqualified stock options”), stock
appreciation rights, restricted stock, restricted stock units and other stock-
or cash-based awards. The Plan is designed so that Awards granted hereunder
intended to comply with the requirements for “performance-based compensation”
under Section 162(m) of the Code comply with such requirements, and the Plan and
Awards shall be interpreted in a manner consistent with such requirements.
 

2.   Definitions.

 
For purposes of the Plan, the following terms shall be defined as set forth
below:
 
(a) “Annual Incentive Program” means the program described in Section 6(c)
hereof.
 
(b) “Award” means any Option, SAR, Restricted Stock, Restricted Stock Unit or
Other Stock-Based Award or Other Cash-Based Award granted under the Plan.
 
(c) “Award Agreement” means any written agreement, contract, or other instrument
or document, in each case as approved by the Committee, evidencing an Award.
 
(d) “Board” means the Board of Directors of the Company.
 
(e) “Change in Control” means, following the Effective Date and excluding the
separation transaction pursuant to which the Company becomes a separate public
corporation for the first time, a change in control of the Company, which will
have occurred if:
 
(i) any “person,” as such term is used in Sections 13(d) and 14(d) of the
Exchange Act (other than (A) the Company, (B) any trustee or other fiduciary
holding securities under an employee benefit plan of the Company, and (C) any
corporation owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of Stock), is or becomes
the “beneficial owner” (as defined in Rule 13d-3 under the Exchange Act),
directly or indirectly, of securities of the Company representing 30% or more of
the combined voting power of the Company’s then outstanding voting securities
(excluding any person who becomes such a beneficial owner in connection with a
transaction immediately following which the individuals who comprise the Board
immediately prior thereto constitute at least a majority of the Board of the
entity surviving such transaction or, if the Company or the entity surviving the
transaction is then a subsidiary, the ultimate parent thereof);
 
(ii) the following individuals cease for any reason to constitute a majority of
the number of directors then serving: individuals who, on the Effective Date,
constitute the Board and any new director (other than a director whose initial
assumption of office is in connection with an actual or threatened election
contest, including but not limited to a consent solicitation, relating to the
election of directors of the Company) whose appointment or election by the Board
or nomination for election by the Company’s stockholders was approved or
recommended by a vote of at least two-thirds (2/3) of the directors then still
in office who either were directors on the Effective Date or whose appointment,
election or nomination for election was previously so approved or recommended;


1



--------------------------------------------------------------------------------



 



(iii) there is consummated a merger or consolidation of the Company or any
direct or indirect subsidiary of the Company with any other corporation, other
than a merger or consolidation immediately following which the individuals who
comprise the Board immediately prior thereto constitute at least a majority of
the Board, the entity surviving such merger or consolidation or, if the Company
or the entity surviving such merger is then a subsidiary, the ultimate parent
thereof; or
 
(iv) the stockholders of the Company approve a plan of complete liquidation of
the Company or there is consummated an agreement for the sale or disposition by
the Company of all or substantially all of the Company’s assets (or any
transaction having a similar effect), other than a sale or disposition by the
Company of all or substantially all of the Company’s assets to an entity,
immediately following which the individuals who comprise the Board immediately
prior thereto constitute at least a majority of the board of directors of the
entity to which such assets are sold or disposed of or, if such entity is a
subsidiary, the ultimate parent thereof.
 
Notwithstanding the foregoing, a Change in Control shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which individuals who comprise the
Board immediately prior thereto constitute at least a majority of the board of
directors of an entity which owns all or substantially all of the assets of the
Company immediately following such transaction or series of transactions.
 
(f) “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and the rules and regulations promulgated thereunder.
 
(g) “Committee” means the committee established by the Board to administer the
Plan, the composition of which shall at all times satisfy the provisions of
Rule 16b-3 and Section 162(m) of the Code.
 
(h) “Company” means Orbitz Worldwide, Inc., a corporation organized under the
laws of the State of Delaware, or any successor corporation.
 
(i) “Covered Employee” shall have the meaning set forth in Section 162(m)(3) of
the Code.
 
(j) “Effective Date” means the effective date of the IPO.
 
(k) “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, and the rules and regulations promulgated thereunder.
 
(l) “Fair Market Value” means the fair market value determined in such manner as
the Committee, in its sole discretion, may deem equitable or as required by
applicable law, rule or regulation. Unless the Committee otherwise determines,
with respect to an Award granted under the Plan, “Fair Market Value” means
(i) the mean between the highest and lowest reported sales price per share of
Stock on the national securities exchange on which the Stock is principally
traded on the date of grant of such Award, or if the date of grant is not a
trading day, then the last preceding date on which there was a sale of such
Stock on such exchange, or (ii) if the shares of Stock are then traded in an
over-the-counter market, the average of the closing bid and asked prices for the
shares of Stock in such over-the-counter market for the date of grant of such
Award, or if the date of grant is not a trading day, then the last preceding
date on which there was a sale of such Stock on such over-the-counter market.
 
(m) “Grantee” means a person who, as a non-employee director, officer or other
employee, advisor or consultant of the Company or a Parent or Subsidiary of the
Company, has been granted an Award under the Plan.
 
(n) “IPO” means the initial public offering of the Company’s Stock.
 
(o) “ISO” means any Option intended to be and designated as an incentive stock
option within the meaning of Section 422 of the Code.
 
(p) “Long Range Incentive Program” means the program described in Section 6(b)
hereof.
 
(q) “Non-Employee Director” means any director of the Company who is not also
employed by the Company or any of its Subsidiaries.


2



--------------------------------------------------------------------------------



 



(r) “NQSO” means any Option that is not designated as an ISO.
 
(s) “Option” means a right, granted to a Grantee under Section 6(b)(i), to
purchase shares of Stock. An Option may be either an ISO or an NQSO, provided
that ISOs may be granted only to employees of the Company or a Parent or
Subsidiary of the Company.
 
(t) “Other Cash-Based Award” means cash awarded under the Annual Incentive
Program or the Long Range Incentive Program, including cash awarded as a bonus
or upon the attainment of Performance Goals or otherwise as permitted under the
Plan.
 
(u) “Other Stock-Based Award” means a right or other interest granted to a
Grantee under the Annual Incentive Program or the Long Range Incentive Program
that may be denominated or payable in, valued in whole or in part by reference
to, or otherwise based on, or related to, Stock, including but not limited to
(i) unrestricted Stock awarded as a bonus or upon the attainment of Performance
Goals or otherwise as permitted under the Plan, and (ii) a right granted to a
Grantee to acquire Stock from the Company containing terms and conditions
prescribed by the Committee.
 
(v) “Parent” means a “parent corporation,” whether now or hereafter existing, as
defined in Section 424(e) of the Code.
 
(w) “Performance Goals” means performance goals based on one or more of the
following criteria, determined in accordance with generally accepted accounting
principles where applicable: (i) pre-tax income or after-tax income; (ii) income
or earnings including operating income, earnings before or after taxes,
interest, depreciation, amortization, and/or extraordinary or special items;
(iii) net income excluding amortization of intangible assets, depreciation and
impairment of goodwill and intangible assets and/or excluding charges
attributable to the adoption of new accounting pronouncements; (iv) earnings or
book value per share (basic or diluted); (v) return on assets (gross or net),
return on investment, return on capital, or return on equity; (vi) return on
revenues; (vii) cash flow, free cash flow, cash flow return on investment
(discounted or otherwise), net cash provided by operations, or cash flow in
excess of cost of capital; (viii) economic value created; (ix) operating margin
or profit margin; (x) stock price or total stockholder return; (xi) income or
earnings from continuing operations; (xii) cost targets, reductions and savings,
expense management, productivity and efficiencies; and (xiii) strategic business
criteria, consisting of one or more objectives based on meeting specified market
penetration or market share, geographic business expansion, customer
satisfaction, employee satisfaction, human resources management, supervision of
litigation, information technology, and goals relating to divestitures, joint
ventures and similar transactions. Where applicable, the Performance Goals may
be expressed in terms of attaining a specified level of the particular criterion
or the attainment of a percentage increase or decrease in the particular
criterion, and may be applied to one or more of the Company or a Parent or
Subsidiary of the Company, or a division or strategic business unit of the
Company, all as determined by the Committee. The Performance Goals may include a
threshold level of performance below which no payment will be made (or no
vesting will occur), levels of performance at which specified payments will be
paid (or specified vesting will occur), and a maximum level of performance above
which no additional payment will be made (or at which full vesting will occur).
Each of the foregoing Performance Goals shall be evaluated in accordance with
generally accepted accounting principles, where applicable, and shall be subject
to certification by the Committee. The Committee shall have the authority to
make equitable adjustments to the Performance Goals in recognition of unusual or
non-recurring events affecting the Company or any Parent or Subsidiary of the
Company or the financial statements of the Company or any Parent or Subsidiary
of the Company, in response to changes in applicable laws or regulations, or to
account for items of gain, loss or expense determined to be extraordinary or
unusual in nature or infrequent in occurrence or related to the disposal of a
segment of a business or related to a change in accounting principles.
 
(x) “Plan” means this Orbitz Worldwide, Inc. 2007 Equity and Incentive Plan, as
amended from time to time.
 
(y) “Plan Year” means a calendar year.
 
(z) “Restricted Stock” means an Award of shares of Stock to a Grantee under
Section 6(b)(iii) that may be subject to certain restrictions and to a risk of
forfeiture.


3



--------------------------------------------------------------------------------



 



(aa) “Restricted Stock Unit” or “RSU” means a right granted to a Grantee under
Section 6(b)(iv) to receive Stock or cash at the end of a specified period,
which right may be conditioned on the satisfaction of specified performance or
other criteria.
 
(bb) “Rule 16b-3” means Rule 16b-3, as from time to time in effect promulgated
by the Securities and Exchange Commission under Section 16 of the Exchange Act,
including any successor to such Rule.
 
(cc) “Securities Act” means the Securities Act of 1933, as amended from time to
time, and the rules and regulations promulgated thereunder.
 
(dd) “Stock” means shares of the common stock, par value $0.01 per share, of the
Company.
 
(ee) “Stock Appreciation Right” or “SAR” means the right, granted to a Grantee
under Section 6(b)(ii), to be paid an amount measured by the appreciation in the
Fair Market Value of Stock from the date of grant to the date of exercise of the
right.
 
(ff) “Subsidiary” means a “subsidiary corporation,” whether now or hereafter
existing, as defined in Section 424(f) of the Code.
 

3.   Administration.

 
The Plan shall be administered by the Board or by such Committee that the Board
may appoint for this purpose. If a Committee is appointed to administer the
Plan, all references herein to the “Committee” shall be references to such
Committee. If no Committee is appointed by the Board to administer the Plan, all
references herein to the “Committee” shall be references to the Board. The
Committee shall have the authority in its discretion, subject to and not
inconsistent with the express provisions of the Plan, to administer the Plan and
to exercise all the powers and authorities either specifically granted to it
under the Plan or necessary or advisable in the administration of the Plan,
including, without limitation, the authority to grant Awards; to determine the
persons to whom and the time or times at which Awards shall be granted; to
determine the type and number of Awards to be granted, the number of shares of
Stock to which an Award may relate and the terms, conditions, restrictions and
performance criteria relating to any Award; to determine Performance Goals no
later than such time as required to ensure that an underlying Award which is
intended to comply with the requirements of Section 162(m) of the Code so
complies; and to determine whether, to what extent, and under what circumstances
an Award may be settled, cancelled, forfeited, exchanged, or surrendered; to
amend the terms and conditions of outstanding Awards, including, but not limited
to extending the exercise period of such Awards and accelerating the vesting
schedule of such Awards; to make adjustments in the terms and conditions of, and
the Performance Goals (if any) included in, Awards; to construe and interpret
the Plan and any Award; to prescribe, amend and rescind rules and regulations
relating to the Plan; to determine the terms and provisions of the Award
Agreements (which need not be identical for each Grantee); and to make all other
determinations deemed necessary or advisable for the administration of the Plan.
Notwithstanding the foregoing, neither the Board, the Committee nor their
respective delegates shall have the authority to reprice (or cancel and regrant)
any Option or, if applicable, other Award at a lower exercise, base or purchase
price without first obtaining the approval of the Company’s stockholders.
Notwithstanding any other provision of the Plan to the contrary, upon approval
of the Company’s stockholders, the Committee may provide for, and the Company
may implement, a one-time only stock option exchange program, pursuant to which
certain outstanding Options could, at the election of the person holding such
Option, be tendered to the Company for cancellation in exchange for the issuance
of a lesser amount of Options with a lower exercise price, or other equity
benefit as may be approved by the Committee, provided that such one-time only
stock option exchange program is implemented within twelve months of the date of
such stockholder approval.
 
The Committee may delegate to one or more of its members or to one or more
agents such administrative duties as it may deem advisable, and the Committee or
any person to whom it has delegated duties as aforesaid may employ one or more
persons to render advice with respect to any responsibility the Committee or
such person may have under the Plan. All decisions, determinations and
interpretations of the Committee shall be final and binding on all persons,
including but not limited to the Company, any Parent or Subsidiary of the
Company or any Grantee (or any person claiming any rights under the Plan from or
through any Grantee) and any stockholder.


4



--------------------------------------------------------------------------------



 



No member of the Board or Committee shall be liable for any action taken or
determination made in good faith with respect to the Plan or any Award granted
hereunder.
 

4.   Eligibility.

 
Awards may be granted to selected non-employee directors, officers and other
employees, advisors or consultants of the Company or any Parent or Subsidiary of
the Company, in the discretion of the Committee. In determining the persons to
whom Awards shall be granted and the type of any Award (including the number of
shares to be covered by such Award), the Committee shall take into account such
factors as the Committee shall deem relevant in connection with accomplishing
the purposes of the Plan.
 

5.   Stock Subject to the Plan.

 
The maximum number of shares of Stock reserved for issuance under the Plan shall
be 18,100,000, subject to adjustment as provided herein. No more than
(i) 5,000,000 shares of Stock may be made subject to NQSOs or SARs to a single
individual in a single Plan Year, (ii) 2,500,000 shares of Stock may be made
subject to stock-based awards other than Options or SARs (including Restricted
Stock and Restricted Stock Units or Other Stock-Based Awards denominated in
shares of Stock) to a single individual in a single Plan Year, and
(iii) 1,000,000 shares of Stock may be issued pursuant to the exercise of ISO’s,
in each case, subject to adjustment as provided herein. Determinations made in
respect of the limitations set forth in the immediately preceding sentence shall
be made in a manner consistent with Section 162(m) of the Code. Such shares may,
in whole or in part, be authorized but unissued shares or shares that shall have
been or may be reacquired by the Company in the open market, in private
transactions or otherwise. If any shares subject to an Award are forfeited,
cancelled, exchanged or surrendered or if an Award terminates or expires without
a distribution of shares to the Grantee, or if shares of Stock are surrendered
or withheld as payment of either the exercise price of an Award and/or
withholding taxes in respect of an Award, the shares of Stock with respect to
such Award shall, to the extent of any such forfeiture, cancellation, exchange,
surrender, withholding, termination or expiration, again be available for Awards
under the Plan. Upon the exercise of any Award granted in tandem with any other
Award, such related Award shall be cancelled to the extent of the number of
shares of Stock as to which the Award is exercised and, notwithstanding the
foregoing, such number of shares shall no longer be available for Awards under
the Plan.
 
In the event that the Committee shall determine that any dividend or other
distribution (whether in the form of cash, Stock, or other property),
recapitalization, Stock split, reverse split, reorganization, merger,
consolidation, spin-off, combination, repurchase, or share exchange, or other
similar corporate transaction or event, affects the Stock such that an
adjustment is appropriate in order to prevent dilution or enlargement of the
rights of Grantees under the Plan, then the Committee shall make such equitable
changes or adjustments as it deems necessary or appropriate to any or all of
(i) the number and kind of shares of Stock or other property (including cash)
that may thereafter be issued in connection with Awards, (ii) the number and
kind of shares of Stock or other property (including cash) issued or issuable in
respect of outstanding Awards, (iii) the exercise price, grant price, or
purchase price relating to any Award; provided, that, with respect to ISOs, such
adjustment shall be made in accordance with Section 424(h) of the Code,
(iv) annual award limitations set forth in Section 5, and (v) the Performance
Goals applicable to outstanding Awards.
 

6.   Specific Terms of Awards.

 
(a) General.  The term of each Award shall be for such period as may be
determined by the Committee. Subject to the terms of the Plan and any applicable
Award Agreement, payments to be made by the Company or a Parent or Subsidiary of
the Company upon the grant, vesting, maturation, or exercise of an Award may be
made in such forms as the Committee shall determine at the date of grant or
thereafter, including, without limitation, cash, Stock, or other property, and
may be made in a single payment or transfer, in installments, or on a deferred
basis. The Committee may make rules relating to installment or deferred payments
with respect to Awards, including the rate of interest to be credited with
respect to such payments. In addition to the foregoing, the Committee may


5



--------------------------------------------------------------------------------



 



impose on any Award or the exercise thereof, at the date of grant or thereafter,
such additional terms and conditions, not inconsistent with the provisions of
the Plan, as the Committee shall determine.
 
(b) Long Range Incentive Program.   Under the Long Range Incentive Program, the
Committee is authorized to grant the Awards described in this Section 6(b),
under such terms and conditions as deemed by the Committee to be consistent with
the purposes of the Plan. Such Awards may be granted with value and payment
contingent upon Performance Goals. Except as otherwise set forth herein or as
may be determined by the Committee, each Award granted under the Long Range
Incentive Program shall be evidenced by an Award Agreement containing such terms
and conditions applicable to such Award as the Committee shall determine at the
date of grant or thereafter.
 
(i) Options.  The Committee is authorized to grant Options to Grantees on the
following terms and conditions:
 
(a) Type of Award.  The Award Agreement evidencing the grant of an Option under
the Plan shall designate the Option as an ISO or an NQSO.
 
(b) Exercise Price.  The exercise price per share of Stock purchasable under an
Option shall be determined by the Committee, but, subject to Section 6(b)(v), in
no event shall the per share exercise price of any Option be less than the Fair
Market Value of a share of Stock on the date of grant of such Option. The
exercise price for Stock subject to an Option may be paid in cash or by an
exchange of Stock previously owned by the Grantee for at least six months (if
acquired from the Company), through a “broker cashless exercise” procedure
approved by the Committee (to the extent permitted by law), or a combination of
the above, in any case in an amount having a combined value equal to such
exercise price. An Award Agreement may provide that a Grantee may pay all or a
portion of the aggregate exercise price by having shares of Stock with a Fair
Market Value on the date of exercise equal to the aggregate exercise price
withheld by the Company.
 
(c) Term and Exercisability of Options.  The date on which the Committee adopts
a resolution expressly granting an Option shall be considered the day on which
such Option is granted. Options shall be exercisable over the exercise period
(which shall not exceed ten years from the date of grant), at such times and
upon such conditions as the Committee may determine, as reflected in the Award
Agreement; provided, that the Committee shall have the authority to accelerate
the exercisability of any outstanding Option at such time and under such
circumstances as it, in its sole discretion, deems appropriate. An Option may be
exercised to the extent of any or all full shares of Stock as to which the
Option has become exercisable, by giving written notice of such exercise to the
Committee or its designated agent.
 
(d) Termination of Employment.  An Option may not be exercised unless the
Grantee is then a director of, in the employ of, or providing services to, the
Company or a Parent or Subsidiary of the Company, and unless the Grantee has
remained continuously so employed, or continuously maintained such relationship,
since the date of grant of the Option; provided, that the Award Agreement may
contain provisions extending the exercisability of Options, in the event of
specified terminations of employment or service, to a date not later than the
expiration date of such Option.
 
(e) Other Provisions.  Options may be subject to such other conditions
including, but not limited to, restrictions on transferability of the shares
acquired upon exercise of such Options, as the Committee may prescribe in its
discretion or as may be required by applicable law.
 
(ii) SARs.  The Committee is authorized to grant SARs to Grantees on the
following terms and conditions:
 
(a) In General.  Unless the Committee determines otherwise, a SAR (1) granted in
tandem with an NQSO may be granted at the time of grant of the related NQSO or
at any time thereafter or (2) granted in tandem with an ISO may only be granted
at the time of grant of the related ISO. A SAR granted in tandem with an Option
shall be exercisable only to the extent the underlying Option is exercisable.
Payment of a SAR may be made in cash, Stock, or property as specified in the
Award or determined by the Committee.
 
(b) Right Conferred.  A SAR shall confer on the Grantee a right to receive an
amount with respect to each share subject thereto, upon exercise thereof, equal
to the excess of (1) the Fair Market Value of one share of Stock on the date of
exercise over (2) the grant price of the SAR (which in the case of an SAR
granted in


6



--------------------------------------------------------------------------------



 



tandem with an Option shall be equal to the exercise price of the underlying
Option, and which in the case of any other SAR shall be such price as the
Committee may determine).
 
(c) Term and Exercisability of SARs.  The date on which the Committee adopts a
resolution expressly granting a SAR shall be considered the day on which such
SAR is granted. SARs shall be exercisable over the exercise period (which shall
not exceed the lesser of ten years from the date of grant or, in the case of a
tandem SAR, the expiration of its related Award), at such times and upon such
conditions as the Committee may determine, as reflected in the Award Agreement;
provided, that the Committee shall have the authority to accelerate the
exercisability of any outstanding SAR at such time and under such circumstances
as it, in its sole discretion, deems appropriate. A SAR may be exercised to the
extent of any or all full shares of Stock as to which the SAR (or, in the case
of a tandem SAR, its related Award) has become exercisable, by giving written
notice of such exercise to the Committee or its designated agent.
 
(d) Termination of Employment.  A SAR may not be exercised unless the Grantee is
then a director of, in the employ of, or providing services to, the Company or a
Parent or Subsidiary of the Company, and unless the Grantee has remained
continuously so employed, or continuously maintained such relationship, since
the date of grant of the SAR; provided, that the Award Agreement may contain
provisions extending the exercisability of the SAR, in the event of specified
terminations of employment or service, to a date not later than the expiration
date of such SAR (or, in the case of a tandem SAR, its related Award).
 
(e) Other Provisions.  SARs may be subject to such other conditions including,
but not limited to, restrictions on transferability of the shares acquired upon
exercise of such SARs, as the Committee may prescribe in its discretion or as
may be required by applicable law.
 
(iii) Restricted Stock.  The Committee is authorized to grant Restricted Stock
to Grantees on the following terms and conditions:
 
(a) Issuance and Restrictions.  Restricted Stock shall be subject to such
restrictions on transferability and other restrictions, if any, as the Committee
may impose at the date of grant or thereafter, which restrictions may lapse
separately or in combination at such times, under such circumstances, in such
installments, or otherwise, as the Committee may determine. The Committee may
place restrictions on Restricted Stock that shall lapse, in whole or in part,
only upon the attainment of Performance Goals. Except to the extent restricted
under the Award Agreement relating to the Restricted Stock, a Grantee granted
Restricted Stock shall have all of the rights of a stockholder including,
without limitation, the right to vote Restricted Stock and the right to receive
dividends thereon.
 
(b) Forfeiture.  Upon termination of employment with or service to the Company,
or upon termination of the director or independent contractor relationship, as
the case may be, during the applicable restriction period, Restricted Stock and
any accrued but unpaid dividends that are then subject to restrictions shall be
forfeited; provided, that the Committee may provide, by rule or regulation or in
any Award Agreement, or may determine in any individual case, that restrictions
or forfeiture conditions relating to Restricted Stock will be waived in whole or
in part in the event of terminations resulting from specified causes, and the
Committee may in other cases waive in whole or in part the forfeiture of
Restricted Stock.
 
(c) Certificates for Stock.  Restricted Stock granted under the Plan may be
evidenced in such manner as the Committee shall determine. If certificates
representing Restricted Stock are registered in the name of the Grantee, such
certificates shall bear an appropriate legend referring to the terms,
conditions, and restrictions applicable to such Restricted Stock, and the
Company shall retain physical possession of the certificate.
 
(d) Dividends.  Stock distributed in connection with a stock split or stock
dividend, and cash or other property distributed as a dividend, shall be subject
to restrictions and a risk of forfeiture to the same extent as the Restricted
Stock with respect to which such Stock or other property has been distributed,
and shall be settled as the same time as the Restricted Stock to which it
relates.


7



--------------------------------------------------------------------------------



 



(iv) Restricted Stock Units.  The Committee is authorized to grant Restricted
Stock Units to Grantees, subject to the following terms and conditions:
 
(a) Award and Restrictions.   Delivery of Stock or cash, as determined by the
Committee, will occur upon expiration of the deferral period specified for
Restricted Stock Units by the Committee. The Committee may place restrictions on
Restricted Stock Units that shall lapse, in whole or in part, only upon the
attainment of Performance Goals. The Committee may award dividend equivalents
relating to Restricted Stock Units on terms and conditions as it determines.
 
(b) Forfeiture.  Upon termination of employment with or service to the Company,
or upon termination of the director or independent contractor relationship, as
the case may be, during the applicable deferral period or portion thereof to
which forfeiture conditions apply, or upon failure to satisfy any other
conditions precedent to the delivery of Stock or cash to which such Restricted
Stock Units relate, all Restricted Stock Units and any accrued but unpaid
dividend equivalents that are then subject to deferral or restriction shall be
forfeited; provided, that the Committee may provide, by rule or regulation or in
any Award Agreement, or may determine in any individual case, that restrictions
or forfeiture conditions relating to Restricted Stock Units will be waived in
whole or in part in the event of termination resulting from specified causes,
and the Committee may in other cases waive in whole or in part the forfeiture of
Restricted Stock Units.
 
(v) Other Stock- or Cash-Based Awards.  The Committee is authorized to grant
Awards to Grantees in the form of Other Stock-Based Awards or Other Cash-Based
Awards, as deemed by the Committee to be consistent with the purposes of the
Plan. Awards granted pursuant to this paragraph may be granted with value and
payment contingent upon Performance Goals, so long as such goals relate to
periods of performance in excess of one calendar year. The Committee shall
determine the terms and conditions of such Awards at the date of grant or
thereafter. Performance periods under this Section 6(b)(v) may overlap. The
maximum value of the aggregate payment that any Grantee may receive pursuant to
this Section 6(b)(v) in respect of any Plan Year is $10,000,000. Payments earned
hereunder may be decreased or, with respect to any Grantee who is not a Covered
Employee, increased in the sole discretion of the Committee based on such
factors as it deems appropriate. No such payment shall be made to a Covered
Employee prior to the certification by the Committee that the Performance Goals
have been attained. The Committee may establish such other rules applicable to
the Other Stock- or Cash-Based Awards to the extent not inconsistent with
Section 162(m) of the Code.
 
(c) Annual Incentive Program.  The Committee is authorized to grant Awards to
Grantees pursuant to the Annual Incentive Program, under such terms and
conditions as deemed by the Committee to be consistent with the purposes of the
Plan. Grantees will be selected by the Committee with respect to participation
for a Plan Year. The maximum value of the aggregate payment that any Grantee may
receive under the Annual Incentive Program in respect of any Plan Year is
$10,000,000. Payments earned hereunder may be decreased or, with respect to any
Grantee who is not a Covered Employee, increased in the sole discretion of the
Committee based on such factors as it deems appropriate. No such payment shall
be made to a Covered Employee prior to the certification by the Committee that
the Performance Goals relating to Awards hereunder have been attained. The
Committee may establish such other rules applicable to the Annual Incentive
Program to the extent not inconsistent with Section 162(m) of the Code.
 

7.   Change in Control Provisions.

 
In the event of a Change in Control and subject to any applicable Award
Agreement, the Committee shall have the authority, in its sole discretion, to:
 
(a) accelerate the vesting, payment or right to exercise of any Award effective
immediately upon the occurrence of a Change in Control; and
 
(b) cause the restrictions, deferral limitations, payment conditions, and
forfeiture conditions applicable to any Award granted under the Plan to lapse
and deem such Awards fully vested, and deem any performance conditions imposed
with respect to Awards to be fully achieved.


8



--------------------------------------------------------------------------------



 



8.   General Provisions.

 
(a) Nontransferability.  Unless otherwise provided in an Award Agreement, Awards
shall not be transferable by a Grantee except by will or the laws of descent and
distribution and shall be exercisable during the lifetime of a Grantee only by
such Grantee or his guardian or legal representative.
 
(b) No Right to Continued Employment, etc.  Nothing in the Plan or in any Award,
any Award Agreement or other agreement entered into pursuant hereto shall confer
upon any Grantee the right to continue in the employ of, or to continue as a
director of, or to continue to provide services to, the Company or any Parent or
Subsidiary of the Company or to be entitled to any remuneration or benefits not
set forth in the Plan or such Award Agreement or other agreement or to interfere
with or limit in any way the right of the Company or any such Parent or
Subsidiary to terminate such Grantee’s employment, or director or independent
contractor relationship.
 
(c) Taxes.  The Company or any Parent or Subsidiary of the Company is authorized
to withhold from any Award granted, any payment relating to an Award under the
Plan, including from a distribution of Stock, or any other payment to a Grantee,
amounts of withholding and other taxes due in connection with any transaction
involving an Award, and to take such other action as the Committee may deem
advisable to enable the Company and Grantees to satisfy obligations for the
payment of withholding taxes and other tax obligations relating to any Award.
This authority shall include authority to withhold or receive Stock or other
property and to make cash payments in respect thereof in satisfaction of a
Grantee’s tax obligations. The Committee may provide in the Award Agreement that
in the event that a Grantee is required to pay any amount to be withheld in
connection with the issuance of shares of Stock in settlement or exercise of an
Award, the Grantee may satisfy such obligation (in whole or in part) by electing
to have a portion of the shares of Stock to be received upon settlement or
exercise of such Award equal to the minimum amount required to be withheld.
 
(d) Stockholder Approval; Amendment and Termination.
 
(i) The Plan shall be effective upon the IPO, provided that the Plan has been
previously approved by Travelport Limited, the Company’s sole stockholder.
 
(ii) The Board may at any time and from time to time alter, amend, suspend, or
terminate the Plan in whole or in part; provided, however, that unless otherwise
determined by the Board, an amendment that requires stockholder approval in
order for the Plan to continue to comply with Section 162(m) or any other law,
regulation or stock exchange requirement shall not be effective unless approved
by the requisite vote of stockholders. Notwithstanding the foregoing, no
amendment to or termination of the Plan shall affect adversely any of the rights
of any Grantee, without such Grantee’s consent, under any Award theretofore
granted under the Plan.
 
(e) Expiration of Plan.  Unless earlier terminated by the Board pursuant to the
provisions of the Plan, the Plan shall expire on the tenth anniversary of the
Effective Date. No Awards shall be granted under the Plan after such expiration
date. The expiration of the Plan shall not affect adversely any of the rights of
any Grantee, without such Grantee’s consent, under any Award theretofore
granted.
 
(f) Deferrals.  The Committee shall have the authority to establish such
procedures and programs that it deems appropriate to provide Grantees with the
ability to defer receipt of cash, Stock or other property payable with respect
to Awards granted under the Plan.
 
(g) No Rights to Awards; No Stockholder Rights.  No Grantee shall have any claim
to be granted any Award under the Plan, and there is no obligation for
uniformity of treatment of Grantees. Except as provided specifically herein, a
Grantee or a transferee of an Award shall have no rights as a stockholder with
respect to any shares covered by the Award until the date of the issuance of a
stock certificate to him for such shares.
 
(h) Unfunded Status of Awards.  The Plan is intended to constitute an “unfunded”
plan for incentive and deferred compensation. With respect to any payments not
yet made to a Grantee pursuant to an Award, nothing


9



--------------------------------------------------------------------------------



 



contained in the Plan or any Award shall give any such Grantee any rights that
are greater than those of a general creditor of the Company.
 
(i) No Fractional Shares.  No fractional shares of Stock shall be issued or
delivered pursuant to the Plan or any Award. The Committee shall determine
whether cash, other Awards, or other property shall be issued or paid in lieu of
such fractional shares or whether such fractional shares or any rights thereto
shall be forfeited or otherwise eliminated.
 
(j) Regulations and Other Approvals.
 
(i) The obligation of the Company to sell or deliver Stock with respect to any
Award granted under the Plan shall be subject to all applicable laws, rules and
regulations, including all applicable federal and state securities laws, and the
obtaining of all such approvals by governmental agencies as may be deemed
necessary or appropriate by the Committee.
 
(ii) Each Award is subject to the requirement that, if at any time the Committee
determines, in its absolute discretion, that the listing, registration or
qualification of Stock issuable pursuant to the Plan is required by any
securities exchange or under any state or federal law, or the consent or
approval of any governmental regulatory body is necessary or desirable as a
condition of, or in connection with, the grant of an Award or the issuance of
Stock, no such Award shall be granted or payment made or Stock issued, in whole
or in part, unless listing, registration, qualification, consent or approval has
been effected or obtained free of any conditions not acceptable to the
Committee.
 
(iii) In the event that the disposition of Stock acquired pursuant to the Plan
is not covered by a then-current registration statement under the Securities Act
and is not otherwise exempt from such registration, such Stock shall be
restricted against transfer to the extent required by the Securities Act or
regulations thereunder, and the Committee may require a Grantee receiving Stock
pursuant to the Plan, as a condition precedent to receipt of such Stock, to
represent to the Company in writing that the Stock acquired by such Grantee is
acquired for investment only and not with a view to distribution.
 
(iv) The Committee may require a Grantee receiving Stock pursuant to the Plan,
as a condition precedent to receipt of such Stock, to enter into a stockholder
agreement or “lock-up” agreement in such form as the Committee shall determine
is necessary or desirable to further the Company’s interests.
 
(k) Governing Law.  The Plan and all determinations made and actions taken
pursuant hereto shall be governed by the laws of the State of Delaware without
giving effect to the conflict of laws principles thereof.
 
(l) Tax Laws.  Awards under the Plan are intended to comply with Code
Section 409A and all Awards shall be interpreted in accordance with Code
Section 409A and Department of Treasury regulations and other interpretive
guidance issued thereunder, including without limitation any such regulations or
other guidance that may be issued after the effective date of the Plan.
Notwithstanding any provision of the Plan or any Agreement to the contrary, in
the event that the Committee determines that any Award may or does not comply
with Code Section 409A, the Company may adopt such amendments to the Plan and
the affected Award (without Participant consent) or adopt other policies and
procedures (including amendments, policies and procedures with retroactive
effect), or take any other actions, that the Committee determines are necessary
or appropriate to (i) exempt the Plan and any Award from the application of Code
Section 409A and/or preserve the intended tax treatment of the benefits provided
with respect to Award, or (ii) comply with the requirements of Code
Section 409A.


10